                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

                                    )
RICHARD PAIVA                       )
                                    )
           Plaintiff,               )
                                    )
     v.                             )       C.A. No. 18-054 WES
                                    )
VANCE TYREE                         )
          Defendant.                )
                                    )

                        MEMORANDUM AND ORDER
William E. Smith, Chief Judge.
     On November 6, 2016, Magistrate Judge Lincoln D. Almond filed

a Report and Recommendation (“R. & R.”) recommending that the Court

grant Defendant Vance Tyree’s motions to dismiss the Plaintiff’s

42 U.S.C. § 1983 claims. 1 See ECF No. 36.     The Plaintiff filed a

timely objection to the R. & R. See Pl.’s Obj. to the Magistrate

Judge’s R. & R. to Dismiss Pl.’s Am. Compl. (“Pl.’s Obj.”), ECF

No. 37.   After carefully reviewing the grounds for the Plaintiff’s

objections and the pleadings, and for the reasons that follow, the

Court OVERRULES the Plaintiff’s objections, ACCEPTS the R. & R.,

and ADOPTS its reasoning and conclusions.    The Defendant’s motions

to dismiss are therefore GRANTED.



     1 While the Defendant’s first motion to dismiss (ECF No. 15)
was pending, the Defendant was served with the Plaintiff’s First
Amended Complaint asserting claims against the Defendant in his
individual capacity. The Defendant filed a second motion to dis-
miss (ECF No. 35) incorporating his earlier arguments and addi-
tionally arguing that he was entitled to qualified immunity.
     When a party timely objects to a magistrate judge’s report

and recommendation, the Court reviews the challenged rulings de

novo.   28 U.S.C. § 636(b)(1)(C); United States v. Raddatz, 447

U.S. 667, 673-76 (1980).    Here, the Plaintiff argues the R. & R.

is faulty because (1) the Amended Complaint states facts that

plausibly support his claims; (2) he exhausted all available ad-

ministrative remedies; and (3) the Defendant is not entitled to

qualified immunity.   See generally Pl.’s Obj.     None of these ob-

jections are creditable.

     The Court agrees with Magistrate Judge Almond’s conclusion

that the Plaintiff’s allegations are “purely speculative.”       R. &

R. at 5.   Plaintiff allegedly ordered a free newspaper he did not

receive.   Am. Compl. ¶¶ 19-20, ECF No. 13.    He contends that he

did not receive the newspaper because “on information and belief”

the Defendant censored his mail.      Id. ¶ 25.     The only alleged

support for this belief is an “Unconfirmed Mail Form” allegedly

sent by the newspaper’s publisher purportedly showing that the

newspapers were mailed.    See Am. Compl. Ex. A.    The form is dated

two months after the Plaintiff filed this action.    Id.   The Amended

Complaint contains no facts to support the assertion that the

Defendant even received, never mind censored, the Plaintiff’s

newspapers.   At most, the allegations comprise speculation about

why the Plaintiff might not have received the alleged mailings.

Thus, the Plaintiff has not plausibly stated a claim for relief.

                                  2
See Ashcroft v. Iqbal, 556 U.S. 622, 678 (2009) (“A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’”) (quoting Bell At-

lantic Corp. v. Twombly, 550 U.S. 554, 555 (2007)); McKenna v.

DiNapoli, 16-CV-0024 (DRH)(GRB), 2017 WL 6459456, *4 (Dec. 15,

2017) (holding pleadings must state “specific facts” showing the

“basis for [p]laintiff’s information and belief” rather than “con-

clusory assertion[s]”).

     Regardless, as Magistrate Judge Almond concluded, it appears

the Defendant did not exhaust his administrative remedies.    See 42

U.S.C. § 1997e(A) (“No action shall be brought with respect to

prison conditions under section 1983 . . . until such administra-

tive remedies as are available are exhausted.”)       The Plaintiff

wrote to the Adult Correctional Institution’s assistant director

about his concerns, but filed this action without waiting to re-

ceive the assistant director’s response. 2   Compare Compl., ECF No.

1 (dated Feb. 5, 2018), with Am. Compl. Ex. A (assistant director’s

response dated February 26, 2018).    Accordingly, this action was

brought before the Plaintiff’s administrative remedies were ex-

hausted.




     2 Notably, the Plaintiff delayed raising his censorship al-
legations with the assistant director for nearly a year but refused
to wait more than three weeks to file suit. See Am. Compl. ¶ 22.
                                 3
     As for the third objection, for the reasons set forth above,

the Amended Complaint must be dismissed regardless of whether the

Defendant is entitled to qualified immunity.     See R. & R. 7-8.

The Court agrees, in any event, that the Plaintiff has not pled

facts plausibly suggesting the Defendant is not entitled to pro-

ceeding against him in his individual capacity.     “Qualified im-

munity shields federal and state officials from money damages

unless a plaintiff pleads facts showing (1) that the official

violated a statutory or constitutional right, and (2) that the

right was ‘clearly’ established’ at the time of the challenged

action.” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).       “Unless the

plaintiff's allegations state a claim of violation of clearly es-

tablished law, a defendant pleading qualified immunity is entitled

to dismissal before the commencement of discovery.” Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985).   Here, the Plaintiff failed to

assert any well-pled allegations that the Defendant did anything

to violate his clearly established constitutional rights.   Quali-

fied immunity therefore requires dismissal of the Plaintiff’s

claims against the Defendant in his individual capacity.




                                4
     For the foregoing reasons, the Court OVERRULES the Plain-

tiff’s objections (ECF No. 37), ACCEPTS the R. & R. (ECF No. 36),

and ADOPTS its reasoning and conclusions.   The Defendant’s motions

to dismiss (ECF Nos. 15, 35) are GRANTED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: March 18, 2019




                                5
